DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	This is an office action in response to applicant’s arguments and remarks filed on February 16, 2022. Claims 1, 4, and 9-26 are pending in the application. Claims 4 and 14-15 are withdrawn, and claims 1, 9-13, and 16-26 are being examined herein.
Status of Objections and Rejections
	The objection to claim 20 is withdrawn in view of Applicant’s amendment.
	All rejections from the previous office action are maintained and modified as necessitated by the amendments.
	New objections to the specification and claims are necessitated by the amendments.
	New grounds of rejection under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, are necessitated by the amendments.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: claim 1 should be amended to remove the term “substance” because the specification lacks antecedent basis for the term “substance.” Instead, the specification recites the term “sample” which includes a component.
Claim Objections
Claim 1 is objected to because of the following informalities:  in line 26, “a fluorescent dye” should read “the fluorescent dye” for consistency.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 9-13, and 16-26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. New matter is shown in bold.
Claims 1 and 21-26 recite the limitation “a component which causes the fluorescent dye to be inserted into the component” in line 7 of claim 1 and lines 2-3 of claims 21-26. The specification does not contain support for the component causing the fluorescent dye to be inserted into the component. Instead, the specification teaches that the electrophoresis causes the fluorescent dye to be inserted into the component (see para. [0014], [0044] of the instant US PGPub). Applicant is required to cancel the new matter in reply to this Office Action.
Claim 1 recites the limitation “electrophoresis flow channel cleaning method, comprising…filling the electrophoresis flow channel with a polymer including a fluorescent dye after the amount of the fluorescence becomes smaller than the threshold value; introducing a sample for an analysis into the electrophoresis flow channel filled with the polymer including the fluorescent dye; applying a voltage to the electrophoresis flow channel filled with the sample and the polymer including the fluorescent dye such that the sample is electrophoresed in the electrophoresis flow channel and a component in the sample is separated, and detecting the component in the sample marked by the fluorescent dye” in lines 18-25 of the claim. The specification does not contain support for the cleaning method including the above steps. Instead, the specification discloses that during the analysis mode, the polymer for separation including a fluorescent dye is introduced into the electrophoresis flow channel, a sample is introduced into the electrophoresis flow channel, a voltage is applied to the electrophoresis flow channel such that the sample is electrophoresed and each component in the sample is separated, and a detector detects fluorescence from the fluorescent dye inserted into each component (para. [0029], [0031]-[0032] of the instant US PGPub). The cleaning mode and the analysis mode are two separate methods. The claims are drawn to the cleaning method, not the analysis mode. Applicant is required to cancel the new matter in reply to this Office Action.
Claims 1, 9-13, and 16-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “a fluorescent dye” in line 18 of the claim. It is unclear whether this recitation of “a fluorescent dye” in line 18 is the same as or different from the previously recited “fluorescent dye” in lines 3-4, 7, 10, and 12 of claim 1. Claims 9-13 and 16-26 are rejected as dependent thereon.
Claim 1 recites the limitation “the applying of the voltage” in line 27 of the claim. It is unclear whether this recitation of “the applying of the voltage” in line 27 refers to the previously recited “applying a voltage” in line 9 or “applying a voltage” in line 22 of claim 1. Claims 9-13 and 16-26 are rejected as dependent thereon.
Claim 9 recites the limitation “the polymer” in line 2 of the claim. It is unclear whether this recitation of “the polymer” in claim 9 refers to the previously recited “a polymer not including a fluorescent dye” in line 3 of claim 1 or “a polymer including a fluorescent dye” in line 18 of claim 1. Claims 12, 18, 20, and 22 are rejected as dependent thereon.
Claim 9 recites the limitation “a polymer material of the at least one electrophoresis” in lines 2-3 of the claim. It is unclear how electrophoresis itself comprises a polymer material. Electrophoresis may be applied to a polymer material, but the act of electrophoresis itself is not a polymer material. Claims 12, 18, 20, and 22 are rejected as dependent thereon.
Claims 11-13 recite the limitation “the polymer” in lines 4-5 of each claim. It is unclear whether these recitations of “the polymer” in claims 11-13 refer to the previously recited “a polymer not including a fluorescent dye” in line 3 of claim 1 or “a polymer including a fluorescent dye” in line 18 of claim 1. Claim 24 is rejected as dependent thereon.
Claims 17-20 recite the limitation “the polymer” in line 2 of claims 17-19 and line 3 of claim 20. It is unclear whether these recitations of “the polymer” in claims 17-20 refer to the previously recited “a polymer not including a fluorescent dye” in line 3 of claim 1 or “a polymer including a fluorescent dye” in line 18 of claim 1. Claim 19 recites the limitation “a polymer material of the at least one electrophoresis” in lines 2-3 of the claim. It is unclear how electrophoresis itself comprises a polymer material. Electrophoresis may be applied to a polymer material, but the act of electrophoresis itself is not a polymer material. Claim 26 is rejected as dependent thereon.
Claims 21-26 recite the limitation “a component” in line 2 of each claim. It is unclear whether these recitations of “a component” in claims 21-26 are the same as or different from the previously recited “a component” in line 7 of claim 1.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 9-13, 17-19, 21-24, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Demorest et al. (US 5,264,101 A) and further in view of Manian et al. (US 5,843,680 A), as evidenced by Applicant’s specification with respect to claims 1, 21-24, and 26.
Regarding claim 1, Demorest teaches an electrophoresis flow channel cleaning method (cleaning a capillary electrophoresis tube, col. 7, lns. 42-43, col. 9, lns. 24-26), comprising:
introducing a polymer not including a fluorescent dye into an electrophoresis flow channel after at least one electrophoresis using the fluorescent dye such that the polymer fills the electrophoresis flow channel (a polymer-containing electrolyte solution is drawn into and fills the capillary electrophoresis tube 22 to clean the capillary electrophoresis tube 22 after electrophoretic runs, Fig. 1, col. 7, lns. 19-20, col. 8, lns. 33-34, col. 9, lns. 24-30; the polymer- containing electrolyte solution does not include a fluorescent dye since it is used for cleaning);
introducing, into the electrophoresis flow channel filled with the polymer, a substance including a component which causes the fluorescent dye to be inserted into the component in the substance (a sample material comprising biomolecules such as proteins, polypeptides, peptides, nucleic acids, and/or oligosaccharides is loaded into the capillary electrophoresis tube 22 filled with the polymer-containing electrolyte solution, Fig. 1, col. 6, lns. 54-59, col. 7, lns. 19-20, 32-34, col. 8, lns. 24-26, col. 9, lns. 33-35; as evidenced by Applicant’s specification, the sample may include any components such as a nucleic acid, a protein, a peptide, or a saccharide, and a fluorescent dye is inserted into each component in the sample when electrophoresis occurs, see para. [0031]-[0032], [0044] of the instant US PGPub; therefore, Demorest teaches that the sample includes proteins, polypeptides, peptides, nucleic acids, and/or oligosaccharides in which fluorescent dye can be inserted when electrophoresis occurs; for the purpose of examination, Examiner interprets the term “substance” in the claim to be the sample);
applying a voltage to the electrophoresis flow channel filled with the polymer and the substance such that the fluorescent dye accumulated in the electrophoresis flow channel from the at least one electrophoresis using the fluorescent dye is inserted into the component in the substance (a voltage is applied to the capillary electrophoresis tube 22 filled with the polymer- containing electrolyte solution and the sample by applying a voltage between the two reservoirs that the ends of the capillary electrophoresis tube 22 are immersed in, Fig. 1, col. 7, lns. 32-35, col. 8, lns. 19-23, 35-38, 47-57, col. 9, lns. 35-38; fluorescent species are associated with the biomolecules, col. 9, lns. 1-5 & 11-14; as evidenced by Applicant’s specification, the sample may include any components such as a nucleic acid, a protein, a peptide, or a saccharide, and a fluorescent dye is inserted into each component in the sample when electrophoresis occurs, see para. [0031]-[0032], [0044] of the instant US PGPub; therefore, Demorest teaches that the sample includes proteins, polypeptides, peptides, nucleic acids, and/or oligosaccharides in which fluorescent dye can be inserted when electrophoresis occurs);
detecting fluorescence from the substance electrophoresed by the applying of the voltage to the electrophoresis flow channel filled with the polymer and the substance (detecting fluorescence from the biomolecules in the sample migrating through the polymer-filled capillary electrophoresis tube 22 due to the voltage application, Fig. 1, col. 7, lns. 32-29, col. 8, lns. 66-68, col. 9, lns. 1-18, 33-38).
Demorest teaches detecting fluorescence from the biomolecules in the sample migrating through the capillary electrophoresis tube 22 (Fig. 1, col. 7, lns. 32-29, col. 8, lns. 66-68, col. 9, lns. 1-18, 33-38), and washing the capillary electrophoresis tube 22 with the polymer-containing electrolyte solution between sample runs (Fig. 1, col. 9, lns. 24-33). Demorest fails to teach comparing an amount of the fluorescence detected with a threshold value, wherein the introducing of the polymer not including a fluorescent dye, the introducing of the substance, and the applying of the voltage are repeated until the amount of the fluorescence from the substance is determined to be smaller than the threshold value (for the purpose of examination, Examiner interprets “the applying of the voltage” to refer to the previously recited “applying a voltage” in line 9 of the claim). However, Manian teaches a method for detecting analytes by separation on a separation medium during capillary electrophoresis (col. 2, lns. 44-55, col. 6, lns. 18-21) like that of Demorest. Manian teaches that each sample run has its integrated fluorescence computed and compared with the expected photometric response (col. 15, lns. 4-5 & 8-21). Manian teaches that if a particular sample has an integrated fluorescence that is more than two standard deviations from the expected photometric response, the sample is flagged as unsuitable, and another sample can then be assayed (col. 15, lns. 23-29). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the method of Demorest to compare the fluorescence detected of the electrophoresed sample with an expected photometric response as taught by Manian because it can prevent unsuitable results from being recorded (Manian, col. 15, lns. 20-30). Further, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the steps of Demorest to be repeated by assaying another sample until the integrated fluorescence is within two standard deviations from the expected photometric response as taught by Manian because it ensures that the contents of the capillary are suitable for accurate results (Manian, col. 15, lns. 20-30).
The limitations “filling the electrophoresis flow channel with a polymer including a fluorescent dye after the amount of the fluorescence becomes smaller than the threshold value; introducing a sample for an analysis into the electrophoresis flow channel filled with the polymer including the fluorescent dye; applying a voltage to the electrophoresis flow channel filled with the sample and the polymer including the fluorescent dye such that the sample is electrophoresed in the electrophoresis flow channel and a component in the sample is separated, and detecting the component in the sample marked by the fluorescent dye” are with respect to an analysis method and not the cleaning method. Nevertheless, Examiner notes that Modified Demorest teaches filling the electrophoresis flow channel with a polymer including a fluorescent dye after the amount of the fluorescence becomes smaller than the threshold value (a polymer-containing electrolyte solution is drawn into and fills the capillary electrophoresis tube 22, Fig. 1, col. 7, lns. 19-20; fluorescence in the capillary electrophoresis tube 22, col. 9, lns. 1-5 & 11-14; the electrophoretic sample runs are repeatable, col. 8, lns. 33-34, col. 9, lns. 29-30); introducing a sample for an analysis into the electrophoresis flow channel filled with the polymer including the fluorescent dye (a sample material comprising biomolecules is loaded into the capillary electrophoresis tube 22 filled with the polymer-containing electrolyte solution and fluorescent species, Fig. 1, col. 7, lns. 19-20, 32-34, col. 8, lns. 24-26, col. 9, lns. 1-5 & 11-14); applying a voltage to the electrophoresis flow channel filled with the sample and the polymer including the fluorescent dye such that the sample is electrophoresed in the electrophoresis flow channel and a component in the sample is separated (a voltage is applied to the capillary electrophoresis tube 22 filled with the polymer-containing electrolyte solution and the sample by applying a voltage between the two reservoirs that the ends of the capillary electrophoresis tube 22 are immersed in to separate the biomolecules in the capillary electrophoresis tube 22, Fig. 1, col. 7, lns. 32-35, col. 8, lns. 19-23, 35-38, 47-60, col. 9, lns. 35-38; fluorescent species are associated with the biomolecules, col. 9, lns. 1-5 & 11-14; as evidenced by Applicant’s specification, the sample may include any components such as a nucleic acid, a protein, a peptide, or a saccharide, and a fluorescent dye is inserted into each component in the sample when electrophoresis occurs, see para. [0031]-[0032], [0044] of the instant US PGPub; therefore, Demorest teaches that the sample includes proteins, polypeptides, peptides, nucleic acids, and/or oligosaccharides in which fluorescent dye can be inserted when electrophoresis occurs), and detecting the component in the sample marked by the fluorescent dye (optically monitoring biomolecules using fluorescence due to fluorescent species being associated with the biomolecules, col. 9, lns. 1-5 & 11-14).
Regarding claim 9, Modified Demorest teaches wherein the polymer comprises a polymer material that is same as a polymer material of the at least one electrophoresis (the polymer-containing electrolyte solution can be used to clean the system and to separate the biomolecules of the sample, col. 7, lns. 35-39, col. 9, lns. 24-30; for the purpose of examination, Examiner interprets “the polymer” to refer to the previously recited “polymer not including a fluorescent dye” in claim 1, and Examiner interprets “a polymer material of the at least one electrophoresis” to refer to the polymer including a fluorescent dye).
Regarding claim 10, Modified Demorest teaches wherein the electrophoresis flow channel is formed in a microchip (the capillary electrophoresis tube 22 having micron dimensions is formed in a glass slide, col. 7, lns. 47-60).
Regarding claim 11, Modified Demorest teaches introducing a cleaning solution into the electrophoresis flow channel after the detecting of the fluorescence such that the polymer is washed away from the electrophoresis flow channel (the capillary electrophoresis tube 22 is flushed between sample runs and after the fluorescence detection by the polymer-containing electrolyte or a different cleaning solution such that the previous polymer-containing electrolyte of the previous run is washed away from the capillary electrophoresis tube 22, Fig. 1, col. 9, lns. 1-5, 11-14, 24-38; for the purpose of examination, Examiner interprets “the polymer” to refer to the previously recited “polymer not including a fluorescent dye” in claim 1).
Regarding claims 12-13, Modified Demorest teaches introducing a cleaning solution into the electrophoresis flow channel after the detecting of the fluorescence such that the polymer and the sample are washed away from the electrophoresis flow channel (the capillary electrophoresis tube 22 is flushed between sample runs and after the fluorescence detection by the polymer-containing electrolyte or a different cleaning solution such that the previous polymer-containing electrolyte and sample of the previous run is washed away from the capillary electrophoresis tube 22, Fig. 1, col. 9, lns. 1-5, 11-14, 24-38; for the purpose of examination, Examiner interprets “the polymer” to refer to the previously recited “polymer not including a fluorescent dye” in claim 1).
Regarding claim 17, Modified Demorest teaches wherein the polymer is a derivatized cellulose (the polymers of the polymer-containing electrolyte solution include cellulose polymers, col. 9, lns. 28-29, col. 13, lns. 3-16; for the purpose of examination, Examiner interprets “the polymer” to refer to the previously recited “polymer not including a fluorescent dye” in claim 1).
Regarding claim 18, Modified Demorest teaches wherein each of the polymer and the polymer material of the at least one electrophoresis is a derivatized cellulose (the polymers of the polymer-containing electrolyte solution for cleaning and separation include cellulose polymers, col. 7, lns. 35-39, col. 9, lns. 24-30, col. 13, lns. 3-16).
Regarding claim 19, Modified Demorest teaches wherein the polymer and a polymer material of the at least one electrophoresis are a derivatized cellulose (the polymers of the polymer-containing electrolyte solution for cleaning and separation include cellulose polymers, col. 7, lns. 35-39, col. 9, lns. 24- 30, col. 13, lns. 3-16; for the purpose of examination, Examiner interprets “the polymer” to refer to the previously recited “polymer not including a fluorescent dye” in claim 1, and Examiner interprets “a polymer material of the at least one electrophoresis” to refer to the polymer including a fluorescent dye).
Regarding claims 21-24 and 26, Modified Demorest teaches wherein the sample includes a component that causes the fluorescent dye to be inserted into the component (the sample of biomolecules such as proteins, polypeptides, peptides, nucleic acids, and/or oligosaccharides, col. 6, lns. 54-59, col. 7, lns. 32-33). As evidenced by Applicant’s specification, the sample may include any components such as a nucleic acid, a protein, a peptide, or a saccharide, and a fluorescent dye is inserted into each component in the sample when electrophoresis occurs (para. [0031]-[0032], [0044] of the instant US PGPub). Therefore, Modified Demorest teaches that the sample includes proteins, polypeptides, peptides, nucleic acids, and/or oligosaccharides in which fluorescent dye can be inserted when electrophoresis occurs.
Claim(s) 16, 20, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Demorest et al. (US 5,264,101 A) and further in view of Manian et al. (US 5,843,680 A), as evidenced by Applicant’s specification with respect to claim 1, as applied to claims 1 and 9 above, and further in view of Yang et al. (US 2011/0132761 A1), as evidenced by Applicant’s specification with respect to claim 25.
Regarding claim 16, Modified Demorest teaches wherein the sample is a biopolymer (the sample of biomolecules, col. 7, lns. 32-33). Modified Demorest is silent with respect to a biopolymer having a purity of 90% or higher. However, Yang teaches detecting one or more analytes in a capillary using capillary electrophoresis (abstract, para. [0068]) like that of Modified Demorest. Yang teaches that the sample containing analytes such as biomolecules can be subject to a purification step such that the purity is 90% or greater (para. [0055], [0057]- [0058], [0202]-[0204]). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the sample of biomolecules of Modified Demorest to be subject to a purification step such that the purity is 90% or greater as taught by Yang because it would result in less interference from interfering materials.
Regarding claim 20, Modified Demorest teaches wherein the sample is a biopolymer (the sample of biomolecules, col. 7, lns. 32-33). Modified Demorest is silent with respect to a biopolymer having a purity of 90% or higher. However, Yang teaches detecting one or more analytes in a capillary using capillary electrophoresis (abstract, para. [0068]) like that of Modified Demorest. Yang teaches that the sample containing analytes such as biomolecules can be subject to a purification step such that the purity is 90% or greater (para. [0055], [0057]- [0058], [0202]-[0204]). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the sample of biomolecules of Modified Demorest to be subject to a purification step such that the purity is 90% or greater as taught by Yang because it would result in less interference from interfering materials.
Modified Demorest teaches wherein the polymer is a derivatized cellulose (the polymers of the polymer-containing electrolyte solution include cellulose polymers, col. 9, lns. 28-29, col. 13, lns. 3-16; for the purpose of examination, Examiner interprets “the polymer” to refer to the previously recited “polymer not including a fluorescent dye” in claim 1).
Regarding claim 25, Modified Demorest teaches wherein the sample includes a component that causes the fluorescent dye to be inserted into the component (the sample of biomolecules such as proteins, polypeptides, peptides, nucleic acids, and/or oligosaccharides, col. 6, lns. 54-59, col. 7, lns. 32-33). As evidenced by Applicant’s specification, the sample may include any components such as a nucleic acid, a protein, a peptide, or a saccharide, and a fluorescent dye is inserted into each component in the sample when electrophoresis occurs (para. [0031]-[0032], [0044] of the instant US PGPub). Therefore, Modified Demorest teaches that the sample includes proteins, polypeptides, peptides, nucleic acids, and/or oligosaccharides in which fluorescent dye can be inserted when electrophoresis occurs.
Response to Arguments
Applicant's arguments filed February 16, 2022 have been fully considered but they are not persuasive.
In the arguments presented on pages 9-10 of the amendment, Applicant argues that the combination of references does not teach or suggest the limitations of claim 1.
Examiner respectfully disagrees. Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections. Examiner further notes that Modified Demorest teaches the limitations of claim 1 as discussed in the rejection supra.
In the arguments presented on pages 9-10 of the amendment, Applicant argues that in Demorest the capillary tube is flushed between sample runs simply by drawing cleaning and rinsing solutions with a vacuum applied to a reservoir (32), and thus Demorest does not disclose or suggest that a polymer not including a fluorescent dye is introduced into an electrophoresis flow channel after one or more electrophoresis using the fluorescent dye and then a substance including a component which causes the fluorescent dye to be inserted into the component in the substance is introduced into the electrophoresis flow channel filled with the polymer.
Examiner respectfully disagrees. Demorest teaches that a polymer-containing electrolyte solution is drawn into and fills the capillary electrophoresis tube 22 to clean the capillary electrophoresis tube 22 after electrophoretic runs (Fig. 1, col. 7, lns. 19-20, col. 8, lns. 33-34, col. 9, lns. 24-30; the polymer-containing electrolyte solution does not include a fluorescent dye since it is used for cleaning), and that a sample material comprising biomolecules such as proteins, polypeptides, peptides, nucleic acids, and/or oligosaccharides is loaded into the capillary electrophoresis tube 22 filled with the polymer-containing electrolyte solution (Fig. 1, col. 6, lns. 54-59, col. 7, lns. 19-20, 32-34, col. 8, lns. 24-26, col. 9, lns. 33-35; as evidenced by Applicant’s specification, the sample may include any components such as a nucleic acid, a protein, a peptide, or a saccharide, and a fluorescent dye is inserted into each component in the sample when electrophoresis occurs, see para. [0031]-[0032], [0044] of the instant US PGPub; therefore, Demorest teaches that the sample includes proteins, polypeptides, peptides, nucleic acids, and/or oligosaccharides in which fluorescent dye can be inserted when electrophoresis occurs).
In the arguments presented on page 10 of the amendment, Applicant argues that in Manian a sample is deemed “misprepared” and flagged as unsuitable if the integrated fluorescence of the sample is more than two standard deviations from the expected photometric response of the instrument. Applicant asserts that this is a quality control process during the sample runs, not a process in a cleaning mode, so Manian also does not disclose or suggest that a polymer not including a fluorescent dye is introduced into an electrophoresis flow channel after one or more electrophoresis using the fluorescent dye and then a substance including a component which causes the fluorescent dye to be inserted into the component in the substance is introduced into the electrophoresis flow channel filled with the polymer.
Examiner respectfully disagrees. In response to applicant's argument that Manian is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Manian is in the field of applicant’s endeavor which is separating analytes during electrophoresis. Examiner further notes that Modified Demorest teaches the limitations of claim 1 as discussed in the rejection supra.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIVIAN A TRAN whose telephone number is (571)272-3232. The examiner can normally be reached Mon - Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on (571) 272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/V.T./            Examiner, Art Unit 1794            

/MARIS R KESSEL/            Primary Examiner, Art Unit 1699